Exhibit 10.20

 

TERM LOAN AGREEMENT

 

This Term Loan Agreement (the “Agreement”) is made and entered into by and
between the undersigned borrower (the “Borrower”) and the undersigned bank (the
“Bank”) as of the date set forth on the last page of this Agreement.

 

ARTICLE I. LOANS

 

1.1  Terms for Advance(s). [Choose One:]

 

ý    Single Advance Term Loan.   As of the date hereof, the Borrower has
obtained a term loan from the Bank in the amount of $ 3,000,000 (the “Loan
Amount”). The term loan is evidenced by a single promissory note of the Borrower
to the order of the Bank in the principal amount of the Loan Amount and dated as
of the date hereof (the “Note”).

 

o    Multiple Advance Term Loan.  Prior to n/a or the earlier termination
hereof, the Borrower may obtain advances from the Bank in an aggregate amount
not exceeding $ n/a (the “Loan Amount”). The term loans will be evidenced by a
single promissory note of the Borrower to the Bank in the principal amount of
the Loan Amount and dated as of the date hereof (the “Note”). Although the Note
will be expressed as payable in the full Loan Amount, the Borrower will be
obligated to pay only the amounts actually disbursed hereunder, together with
accrued interest on the outstanding balance at the rates and on the dates
specified therein and such other charges provided for herein.

 

1.2  Advances and Paying Procedure. The Bank is authorized and directed to
credit any of the Borrower’s accounts with the Bank (or to the account the
Borrower designates in writing) for all loans made hereunder, and the Bank is
authorized to debit such account or any other account of the Borrower with the
Bank for the amount of any principal, interest or expenses due under the Note or
other amount due hereunder on the due date with respect thereto. If, upon any
request by the Borrower to the Bank to issue a wire transfer, there is an
inconsistency between the name of the recipient of the wire and its
identification number as specified by the Borrower, the Bank may, without
liability, transmit the payment via wire based solely upon the identification
number.

 

1.3  Closing Fee. The Borrower will pay the Bank a one-time closing fee of $ n/a
contemporaneously with execution of this Agreement. This fee is in addition to
all other fees, expenses and other amounts due hereunder.

 

1.4  Compensating Balances. The Borrower will maintain on deposit with the Bank
in non-interest bearing accounts average daily collected balances, in excess of
that required to support account activity and other credit facilities extended
to the Borrower by the Bank, an amount at least equal to the sum of (i) $ n/a
and (ii) n/a % of the Loan Amount as computed on a monthly basis. If the
Borrower fails to keep and maintain such balances, it will pay a deficiency fee,
payable within five days after receipt of a statement therefor calculated on the
amount by which the Borrower’s average daily balances are less than the
requirements set forth above, computed at a rate equal to the rate set forth in
the Note.

 

1.5  Expenses and Attorneys’ Fees. Upon demand, the Borrower will immediately
reimburse the Bank and any participant in the Obligations (defined below)
(“Participant”) for all attorneys’ fees and all other costs, fees and
out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Agreement or any of the other Loan Documents (defined
below), including attorneys’ fees and all other costs and fees (a) incurred
before or after commencement of litigation or at trial, on appeal or in any
other proceeding, (b) incurred in any bankruptcy proceeding and (c) related to
any waivers or amendments with respect thereto (examples of costs and fees
include but are not limited to fees and costs for: filing, perfecting or
confirming the priority of the Bank’s lien, title searches or insurance,
appraisals, environmental audits and other reviews related to the Borrower, any
collateral or the loans, if requested by the Bank). The Borrower will also
reimburse the Bank and any Participant for all costs of collection, including
all attorneys’ fees, before and after judgment, and the costs of preservation
and/or liquidation of any collateral.

 

1.6  Conditions to Borrowing. The Bank will not be obligated to make (or
continue to make) advances hereunder unless (i) the Bank has received executed
originals of the Note and all other documents or agreements applicable to the
loans described herein, including but not limited to the documents specified in
Article III (collectively with this Agreement the “Loan Documents”), in form and
content satisfactory to the Bank; (ii) if the loan is secured, the Bank has
received confirmation satisfactory to it that the Bank has a properly perfected
security interest, mortgage or lien, with the proper priority;  (iii) the Bank
has received certified copies of the Borrower’s governance documents and
certification of entity status satisfactory to the Bank and all other relevant
documents; (iv) the Bank has received a certified copy of a resolution or
authorization in form and content satisfactory to the Bank authorizing the loan
and all acts contemplated by this Agreement and all related documents, and
confirmation of proper authorization of all guaranties and other acts of third
parties contemplated hereunder; (v) if required by the Bank, the Bank has been
provided with Opinion of the Borrower’s counsel in form and content satisfactory
to the Bank confirming the matters outlined in Section 2.2 and such other
matters as the Bank requests; (vi) no default exists under this Agreement or
under any other Loan Documents, or under any other agreements by and between the
Borrower and the Bank; and (vii) all proceedings taken in connection with the
transactions contemplated by this Agreement (including any required
environmental assessments), and all instruments, authorizations and other
documents applicable thereto, are satisfactory to the Bank and its counsel.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II. WARRANTIES AND COVENANTS

 

While any part of the credit granted to the Borrower under this Agreement or the
other Loan Documents is available or any obligations under any of the Loan
Documents are unpaid or outstanding, the Borrower continuously warrants and
agrees as follows:

 

2.1  Accuracy of Information. All information, certificates or statements given
to the Bank pursuant to this Agreement and the other Loan Documents will be true
and complete when given.

 

2.2  Organization and Authority; Litigation. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms. The execution,
delivery and performance of this Agreement and all other Loan Documents to which
the Borrower is a party (i) are within the borrower’s power; (ii) have been duly
authorized by all appropriate entity action; (iii) do not require the approval
of any governmental agency; and (iv) will not violate any law, agreement or
restriction by which the Borrower is bound. If the Borrower is not an
individual, the Borrower is validly existing and in good standing under the laws
of its state of organization, has all requisite power and authority and
possesses all licenses necessary to conduct its business and own its properties.
There is no litigation or administrative proceeding threatened or pending
against the Borrower which would, if adversely determined, have a material
adverse effect on the Borrower’s financial condition or its property.

 

2.3  Existence; Business Activities; Assets; Change of Control. The Borrower
will (i) preserve its existence, rights and franchises; (ii) not make any
material change in the nature or manner of its business activities; (iii) not
liquidate, dissolve, acquire another entity or merge or consolidate with or into
another entity or change its form of organization; (iv) not amend its
organizational documents in any manner that may conflict with any term or
condition of the Loan Documents; and (v) not sell, lease, transfer or otherwise
dispose of all or substantially all of its assets. Other than the transfer to a
trust beneficially controlled by the transferor, no event shall occur which
causes or results in a transfer of majority ownership of the Borrower while any
Obligations are outstanding while the bank has any obligation to provide funding
to the Borrower.

 

2.4  Use of Proceeds; Margin Stock; Speculation. Advances by the Bank hereunder
will be used exclusively by the Borrower for the purposes represented to the
Bank. The Borrower will not, without the prior written consent of the Bank use
any of the loan proceeds to redeem, purchase, or retire any of the capital stock
or declare or pay any dividends, or make any other payments or distributions of
a similar type or nature including withdrawal distributions. The Borrower will
not use any of the loan proceeds to purchase or carry “margin” stock (as defined
in Regulation U of the Board of Governors of the Federal Reserve System). No
part of any of the proceeds will be used for speculative investment purposes,
including, without limitation, speculating or hedging in the commodities and/or
futures market.

 

2.5  Environmental Matters. Except as disclosed in a written schedule attached
to this Agreement (if no schedule is attached, there are no exceptions), there
exists no uncorrected violation by the Borrower of any federal, state or local
laws (including statutes, regulations, ordinances or other governmental
restrictions and requirements) relating to the discharge of air pollutants,
water pollutants or process waste water or otherwise relating to the environment
or Hazardous Substances as hereinafter defined, whether such laws currently
exist or are enacted in the future (collectively “Environmental Laws”).  The
term “Hazardous Substances” will mean any hazardous or toxic wastes, chemicals
or other substances, the generation, possession or existence of which is
prohibited or governed by any Environmental Laws. The Borrower is not subject to
any judgment, decree, order or citation, or a party to (or threatened with) any
litigation or administrative proceeding, which asserts that the Borrower (i) has
violated any Environmental Laws; (ii) is required to clean up, remove or take
remedial or other action with respect to any Hazardous Substances (collectively
“Remedial Action”); or (iii) is required to pay all or a portion of the cost of
any Remedial Action, as a potentially responsible party. Except as disclosed on
the Borrower’s environmental questionnaire provided to the Bank, there are not
now, nor to the Borrower’s knowledge after reasonable investigation have there
ever been, any Hazardous Substances (or tanks or other facilities for the
storage of Hazardous Substances) stored, deposited, recycled or disposed of on,
under or at any real estate owned or occupied by the Borrower during the periods
that the Borrower owned or occupied such real estate, which if present on the
real estate or in soils or ground water, could require Remedial Action. To the
Borrower’s knowledge, there are no proposed or pending changes in Environmental
Laws which would adversely affect the Borrower or its business, and there are no
conditions existing currently or likely to exist while the Loan Documents are in
effect which would subject the Borrower to Remedial Action or other liability.
The Borrower currently complies with and will continue to timely comply with all
applicable Environmental Laws; and will provide the Bank, immediately upon
receipt, copies of any correspondence, notice, complaint, order or other
document from any source asserting or alleging any circumstance or condition
which requires or may require a financial contribution by the Borrower or
Remedial Action or other response by or on the part of the Borrower under
Environmental Laws, or which seeks damages or civil, criminal or punitive
penalties from the Borrower for an alleged violation of Environmental Laws.

 

2.6  Compliance with Laws. The Borrower has complied with all laws (except as
disclosed in Rider A attached hereto) applicable to its business and its
properties, and has all permits, licenses and approvals required by such laws,
copies of which have been provided to the Bank.

 

2.7  Restriction on Indebtedness. The Borrower will not create, incur, assume or
have outstanding any indebtedness for borrowed money (including capitalized
leases) except (i) any indebtedness owing to the Bank and its affiliates, and
(ii) any other indebtedness outstanding on the date hereof, and shown on the
Borrower’s financial statements delivered to the Bank prior to the date hereof,
provided that such other indebtedness will not be increased.

 

2.8  Restriction on Liens. The Borrower will not create, incur, assume or permit
to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the Borrower’s property now owned or hereafter
acquired, except (i) taxes and assessments which are either not delinquent or
which are being contested in good faith with adequate reserves provided;
(ii) easements, restrictions and minor title irregularities which do not, as a
practical matter, have an adverse effect upon the ownership and use of the
affected property; (iii) liens in favor of the Bank and its affiliates; and
(iv) other liens disclosed in writing to the Bank prior to the date hereof.

 

2.9  Restriction on Contingent Liabilities. The Borrower will not guarantee or
become a surety or otherwise contingently liable for any obligations of others,
except pursuant to the deposit and collection of checks and similar matters in
the ordinary course of business.

 

2

--------------------------------------------------------------------------------


 

2.10  Insurance. The Borrower will maintain insurance to such extent, covering
such risks and with such insurers as is usual and customary for businesses
operating similar properties, and as is satisfactory to the Bank, including
insurance for fire and other risks insured against by extended coverage, public
liability insurance and workers’ compensation insurance; and will designate the
Bank as loss payee with a “Lender’s Loss Payable” endorsement on any casualty
policies and take such other action as the Bank may reasonably request to ensure
that the Bank will receive (subject to no other interests) the insurance
proceeds on the Bank’s collateral.

 

2.11  Taxes and Other Liabilities. The Borrower will pay and discharge, when
due, all of its taxes, assessments and other liabilities, except when the
payment thereof is being contested in good faith by appropriate procedures which
will avoid foreclosure of liens securing such items, and with adequate reserves
provided therefor.

 

2.12  Financial Statements and Reporting.  The financial statements and other
information previously provided to the Bank or provided to the Bank in the
future are or will be complete and accurate and prepared in accordance with
generally accepted accounting principles. There has been no material adverse
change in the Borrower’s financial condition since such information was provided
to the Bank. The Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide the Bank with
such information concerning its business affairs and financial condition
(including insurance coverage) as the Bank may request; and (iii) without
request, provide the Bank with management-prepared financial statements:

 

o    quarterly within                        days of the end of each quarter;

 

o    monthly within                        days of the end of each month;
and annual                        within                        days of the end
of each fiscal year.

 

2.13  Inspection of Properties and Records; Fiscal Year. The Borrower will
permit representatives of the Bank to visit and inspect any of the properties
and examine any of the books and records of the Borrower at any reasonable time
and as often as the Bank may reasonably desire. The Borrower will not change its
fiscal year.

 

2.14  Financial Status. The Borrower will maintain at all times:

 

(i)

 

Net Working Capital in the amount of at least
$                                             

(v)

 

Capital Expenditures not to exceed
$                                              per fiscal year

 

 

 

 

 

 

(ii) 

 

Tangible Net Worth in the amount of at least
                                             

(vi)

 

Cash Flow Coverage Ratio of at least
                                             .

 

 

 

 

 

 

(iii)

 

Debt to Worth Ratio of not more than
                                             

(vii)

 

Officers, Directors, Partners, Members, and Management Salaries and Other
Compensation not to exceed $                                             per
fiscal year.

 

 

 

 

 

 

(iv) 

 

Current Ratio of at least                                              

 

 

 

 

The terms used in this Section 2.14 will have the meanings set forth in a
supplement entitled “Financial Definitions,” a copy of which the Borrower hereby
acknowledges having received with this Agreement and which is incorporated
herein by reference.

 

ARTICLE III. COLLATERAL AND GUARANTIES

 

3.1  Collateral. This Agreement and the Note are secured by any and all security
interests, pledges, mortgages/deeds of trust (except any mortgage/deed of trust
expressly limited by its terms to a specific obligation of Borrower to Bank) or
liens now or hereafter in existence granted to the Bank to secure indebtedness
of the Borrower to the Bank, including without limitation as described in the
following documents:

 

o            Real Estate Mortgage(s)/Deed(s) of Trust dated
covering real estate located at

 

ý            Security Agreement(s) dated 09/30/04

 

o            Possessory Collateral Pledge Agreement(s) dated

 

o            Other

 

3.2  Guaranties. This Agreement and the Note are guarantied by each and every
guaranty now or hereafter in existence guarantying the indebtedness of the
Borrower to the Bank (except for any guaranty expressly limited by its terms to
a specific separate obligation of Borrower to the Bank) including, without
limitation, the following:

The Outdoor Channel, Inc.

 

3.3  Credit Balances; Setoff. As additional security for the payment of the
obligations described in the Loan Documents and any other obligations of the
Borrower to the Bank of any nature whatsoever (collectively the “Obligations”),
the Borrower hereby grants to the Bank a security interest in, a lien on and an
express contractual right to set off against all depository account balances,
cash and any other property of the Borrower now or hereafter in the possession
of the Bank and the right to refuse to allow withdrawals from any account
(collectively “Setoff”). The Bank may, at any time upon the occurrence of a
default hereunder (notwithstanding any notice requirements

 

3

--------------------------------------------------------------------------------


 

or grace/cure periods under this or other agreements between the Borrower and
the Bank) Setoff against the Obligations whether or not the Obligations
(including future installments) are then due or have been accelerated, all
without any advance or contemporaneous notice or demand of any kind to the
Borrower, such notice and demand being expressly waived.

 

The omission of any reference to an agreement in Sections 3.1 and 3.2 above will
not affect the validity or enforceability thereof. The rights and remedies of
the Bank outlined in this Agreement and the documents identified above are
intended to be cumulative.

 

ARTICLE IV. DEFAULTS

 

4.1  Defaults. Notwithstanding any cure periods described below, the Borrower
will immediately notify the Bank in writing when the Borrower obtains knowledge
of the occurrence of any default specified below. Regardless of whether the
Borrower has given the required notice, the occurrence of one or more of the
following will constitute a default:

 

(a)   Nonpayment. The Borrower shall fail to pay (i) any interest due on the
Note or any fees, charges, costs or expenses under the Loan Documents by 5 days
after the same becomes due; or (ii) any principal amount of the Note when due.

 

(b)   Nonperforrnance. The Borrower or any guarantor of Borrower’s Obligations
to the Bank (“Guarantor”) shall fail to perform or observe any agreement, term,
provision, condition, or covenant (other than a default occurring under (a),
(c), (d), (e), (f) or (g) of this Section 4.1) required to be performed or
observed by the Borrower or any Guarantor hereunder or under any other Loan
Document or other agreement with or in favor of the Bank.

 

(c)   Misrepresentation. Any financial information, statement, certificate,
representation or warranty given to the Bank by the Borrower or any Guarantor
(or any of their representatives) in connection with entering into this
Agreement or the other Loan Documents and/or any borrowing thereunder, or
required to be furnished under the terms thereof, shall prove untrue or
misleading in any material respect (as determined by the Bank in the exercise of
its judgment) as of the time when given.

 

(d)   Default on Other Obligations.  The Borrower or any Guarantor shall be in
default under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness owing by the Borrower or any Guarantor to
the Bank or any indebtedness in excess of $ 100,000 owing by the Borrower to any
third party, and the period of grace, if any, to cure said default shall have
passed.

 

(e)   Judgments. Any judgment shall be obtained against the Borrower or any
Guarantor which, together with all other outstanding unsatisfied judgments
against the Borrower (or such Guarantor), shall exceed the sum of $ 100,000 and
shall remain unvacated, unbonded or unstayed for a period of 30 days following
the date of entry thereof.

 

(f)    Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower or any
Guarantor shall die or cease to exist; or (i) any Guarantor shall attempt to
revoke any guaranty of the Obligations described herein, or any guaranty becomes
unenforceable in whole or in part for any reason; or (iii) any bankruptcy,
insolvency or receivership proceedings, or an assignment for the benefit of
creditors, shall be commenced under any Federal or state law by or against the
Borrower or any Guarantor; or (iv) the Borrower or any Guarantor shall become
the subject of any out-of-court settlement with its creditors; or (v) the
Borrower or any Guarantor is unable or admits in writing its inability to pay
its debts as they mature; or (vi) if the Borrower is a limited liability
company, any member thereof shall withdraw or otherwise become disassociated
from the Borrower.

 

(g)   Adverse Change; Insecurity. (i) There is a material adverse change in the
business, properties, financial condition or affairs of the Borrower or any
Guarantor, or in any collateral securing the Obligations; or (it) the Bank in
good faith deems itself insecure.

 

4.2  Termination of Loans; Additional Bank Rights. Upon the occurrence of any of
the events identified in Section 4.1, the Bank may at any time (notwithstanding
any notice requirements or grace/cure periods under this or other agreements
between the Borrower and the Bank) (i) immediately terminate its obligation, if
any, to make additional loans to the Borrower; (ii) Setoff; and/or (iii) take
such other steps to protect or preserve the Bank’s interest in any collateral,
including without limitation, notifying account debtors to make payments
directly to the Bank, advancing funds to protect any collateral and insuring
collateral at the Borrower’s expense; all without demand or notice of any kind,
all of which are hereby waived.

 

4.3  Acceleration of Obligations. Upon the occurrence of any of the events
identified in Sections 4.1 (a) through 4.1(e) and
4.1(g), and the passage of any applicable cure periods, the Bank may at any time
thereafter, by written notice to the Borrower, declare the unpaid principal
balance of any Obligations, together with the interest accrued thereon and other
amounts accrued hereunder and under the other Loan Documents, to be immediately
due and payable; and the unpaid balance will thereupon be due and payable, all
without presentation, demand, protest or further notice of any kind, all of
which are hereby waived, and notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents. Upon the occurrence of any event
under Section 4.1(f), the unpaid principal balance of any Obligations, together
with all interest accrued thereon and other amounts accrued hereunder and under
the other Loan Documents, will thereupon be immediately due and payable, all
without presentation, demand, protest or notice of any kind, all of which are
hereby waived, and notwithstanding anything to the contrary contained herein or
in any of the other Loan Documents.  Nothing contained in Section 4.1,
Section 4.2 or this section will limit the Bank’s right to Setoff as provided in
Section 3.3 or otherwise in this Agreement.

 

4.4  Other Remedies. Nothing in this Article IV is intended to restrict the
Bank’s rights under any of the Loan Documents or at law, and the Bank may
exercise all such rights and remedies as and when they are available.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V. OTHER TERMS

 

5.1  Financial Definitions Supplement.  If covenants regarding financial status
apply to this loan, the “Financial Definitions” Supplement identified in
Section 2.14 of this Agreement is hereby incorporated into this Agreement The
Borrower acknowledges receiving a copy of such Supplement.

 

5.2  Additional Terms; Addendum/Supplements. The warranties, covenants,
conditions and other terms described in this Section and/or in the Addendum
and/or other attached document(s) referenced in this Section are incorporated
into this Agreement:

 

ARTICLE VI. MISCELLANEOUS

 

6.1  Delay; Cumulative Remedies. No delay on the part of the Bank in exercising
any right, power or privilege hereunder or under any of the other Loan Documents
will operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege hereunder preclude other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
herein specified are cumulative and are not exclusive of any rights or remedies
which the Bank would otherwise have.

 

6.2  Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Bank) that are
outlined in this Agreement and the other Loan Documents are intended to
supplement each other. In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents, except that if
there is a direct conflict between any preprinted terms and specifically
negotiated terms (whether included in an addendum or otherwise), the
specifically negotiated terms will control.

 

6.3  Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents shall be binding upon the Borrower and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank,
including without limitation any purchaser of any or all of the rights and
obligations of the Bank under the Note and the other Loan Documents. The
Borrower may not assign its rights or obligations under this Agreement or any
other Loan Documents without the prior written consent of the Bank.

 

6.4  Disclosure.  The Bank may, in connection with any sale or potential sale of
all or any interest in the Note and other Loan Documents, disclose any financial
information the Bank may have concerning the Borrower to any purchaser or
potential purchaser. From time to time, the Bank may, in its discretion and
without obligation to the Borrower, any Guarantor or any other third party,
disclose information about the Borrower and this loan to any Guarantor, surety
or other accommodation party. This provision does not obligate the Bank to
supply any information or release the Borrower from its obligation to provide
such information, and the Borrower agrees to keep all Guarantors, sureties or
other accommodation parties advised of its financial condition and other matters
which may be relevant to their obligations to the Bank.

 

6.5  Indemnification.  Except for harm arising from the Bank’s willful
misconduct, the Borrower hereby indemnifies and agrees to defend and hold the
Bank harmless from any and all losses, costs, damages, claims and expenses of
any kind suffered by or asserted against the Bank relating to claims by third
parties arising out of the financing provided under the Loan Documents or
related to any collateral (including, without limitation, the Borrower’s failure
to perform its obligations relating to Environmental Matters described in
Section 2.5 above). This indemnification and hold harmless provision will
survive the termination of the Loan Documents and the satisfaction of the
Obligations due the Bank.

 

6.6  Notice of Claims Against Bank; Limitation of Certain Damages. In order to
allow the Bank to mitigate any damages to the Borrower from the Bank’s alleged
breach of its duties under the Loan Documents or any other duty, if any, to the
Borrower, the Borrower agrees to give the Bank immediate written notice of any
claim or defense it has against the Bank, whether in tort or contract, relating
to any action or inaction by the Bank under the Loan Documents, or the
transactions related thereto, or of any defense to payment of the Obligations
for any reason. The requirement of providing timely notice to the Bank
represents the parties’ agreed-to standard of performance regarding claims
against the Bank. Notwithstanding any claim that the Borrower may have against
the Bank, and regardless of any notice the Borrower may have given the Bank, the
Bank will not be liable to the Borrower for consequential and/or special damages
arising therefrom, except those damages arising from the Bank’s willful
misconduct.

 

6.7  Notices. Notice of any record shall be deemed delivered when the record has
been (a) deposited in the United States Mail, postage pre-paid, (b) received by
overnight delivery service, (c) received by telex, (d) received by telecopy,
(e) received through the internet, or (f) when personally delivered.

 

5

--------------------------------------------------------------------------------


 

6.8  Payments. Payments due under the Note and other Loan Documents will be made
in lawful money of the United States. All payments may be applied by the Bank to
principal, interest and other amounts due under the Loan Documents in any order
which the Bank elects.

 

6.9  Applicable Law and Jurisdiction; Interpretation; Joint Liability;
Severability. This Agreement and all other Loan Documents will be governed by
and interpreted in accordance with the internal laws of the State of California,
except to the extent superseded by Federal law. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR. FEDERAL COURT SITUATED IN THE COUNTY
OR FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE LOAN WAS ORIGINATED, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENTS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE NOTE, THE
COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein will
affect the Bank’s rights to serve process in any manner permitted by law, or
limit the Bank’s right to bring proceedings against the Borrower in the
competent courts of any other jurisdiction or jurisdictions. This Agreement, the
other Loan Documents and any amendments hereto (regardless of when executed)
will be deemed effective and accepted only at the Bank’s offices, and only upon
the Bank’s receipt of the executed originals thereof. If there is more than one
Borrower, the liability of the Borrowers will be joint and several, and the
reference to “Borrower” will be deemed to refer to all Borrowers. Invalidity of
any provision of this Agreement shall not affect the validity of any other
provision.

 

6.10  Copies; Entire Agreement; Modification. The Borrower hereby acknowledges
the receipt of a copy of this Agreement and all other Loan Documents.  This
Agreement is a “transferable record” as defined in applicable law relating to
electronic transactions. Therefore, the holder of this Agreement may, on behalf
of Borrower, create a microfilm or optical disk or other electronic image of
this Agreement that is an authoritative copy as defined in such law. The holder
of this Agreement may store the authoritative copy of such Agreement in its
electronic form and then destroy the paper original as part of the holder’s
normal business practices. The holder, on its own behalf, may control and
transfer such authoritative copy as permitted by such law.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW
IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY BORROWER
OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.

 

6.11  Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE BORROWER AND THE
BANK HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS.  THE OBLIGATIONS
THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING
THEREFROM OR CONNECTED THERETO. THE BORROWER AND THE BANK EACH REPRESENTS TO THE
OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

6.12  Attachments.  All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

 

IN WITNESS WHEREOF, the undersigned have executed this TERM LOAN AGREEMENT as of
OCTOBER 18, 2005

 

(Individual Borrower)

Outdoor Channel Holdings, Inc.

 

 

Borrower Name (Organization)

 

 

 

 

 

 

a

Delaware Corporation

 

 

 

 

Borrower Name

N/A

 

By

/s/ William A. Owen

 

 

 

 

 

Name and Title

William A. Owen, Chief Financial Officer

 

 

 

 

 

 

By

 

 

 

 

 

Borrower Name

N/A

 

Name and Title

 

 

 

 

 

 

U.S. BANK N.A.

(Bank)

 

 

 

 

 

By

/s/ Maureen K. Sullivan

 

 

 

 

 

Name and Title

Maureen K. Sullivan,Vice President

 

 

 

 

 

 

 

Borrower Address:

43445 Business Park Drive, Suite 113, Temecula, CA 92590

 

 

Borrower Telephone No.:

 

 

 

6

--------------------------------------------------------------------------------


 

Rider A

 

Excerpt from our Risk Factors as presented in our prospectus dated June 27, 2005
and our forms 10Qs for the first and second quarters ended March 31, 2005 and
June 30, 2005

 

We may be required to pay additional state income taxes for past years.

 

We are required to pay income taxes in various states in which we conduct our
business operations. In the past, we have paid state income taxes only in
California (where our headquarters is located) and have not paid income taxes to
any other state. We have recently determined that we may have state income tax
liability in the eight states other than California in which our gold
prospecting properties are located. Although we expect in the near future to
gather sufficient information to enable us to apportion our income to such
states and file income tax returns in those states for past years, we can offer
no assurances as to when we will be able to file state income tax returns in
those states where we may have outstanding, current and future tax liabilities.
In general, we believe any income taxes that we may be required to pay to states
other than California will be partially offset by a refund from the State of
California for income tax amounts we have overpaid to California in past years.
We may, however, be limited as to the number of years for which we can receive a
refund from California for taxes previously paid, and we cannot predict when we
would receive any such refund. In addition, because each state to which we may
owe outstanding income taxes has a different methodology for calculating tax
owed and a different tax rate, our aggregate state income tax liability could be
greater than what we have paid to California in prior years. Our aggregate state
income tax liability, on which we may owe accrued interest and penalties, could
be material to our results of operations.

 

--------------------------------------------------------------------------------


 

ADDENDUM TO TERM LOAN AGREEMENT AND NOTE

 

This Addendum is made part of the Term Loan Agreement and Note (the “Agreement”)
made and entered into by and between the undersigned borrower (the “Borrower”)
and the undersigned bank (the “Bank”) as of the date identified below. The
warranties, covenants and other terms described below are hereby added to the
Agreement.

 

Financial Covenants. Financial terms used herein which are not specifically
defined herein shall have the meanings ascribed to them under generally accepted
accounting principles. For any Borrower who does not have a separate fiscal year
end for tax reporting purposes, the fiscal year will be deemed to be the
calendar year. Borrower (herein referred to as the “Subject Party”) will
maintain the following:

 

Senior Funded Debt to EBITDA Ratio as of the end of each fiscal quarter for the
fiscal quarter then ended of not more than 1.50 to 1.

 

“Senior Funded Debt to EBITDA Ratio” shall mean the ratio of Senior Funded Debt
to EBlTDA.

 

“Senior Funded Debt” shall mean indebtedness for borrowed money, for the
deferred purchase price of property not purchased on ordinary trade terms, for
capitalized leases and for other liabilities evidenced by promissory notes or
other instruments, but not including any indebtedness that has been subordinated
to the indebtedness evidenced by the Note pursuant to a writing that has been
accepted by Bank.

 

“EBITDA” shall mean net income, plus interest expense, plus income tax expense,
plus depreciation expense plus amortization expense.

 

Fixed Charge Coverage Ratio as of the end of each fiscal quarter for the four
(4) fiscal quarters then ended of at least 1.30 to 1.

 

“Fixed Charge Coverage Ratio” shall mean (a) EBITDAR minus cash taxes, cash
dividends and Maintenance Capital Expenditures divided by (b) the sum of all
required principal payments (on short and long term debt and capital leases),
interest and rental or lease expense.

 

“EBITDAR” shall mean net income, plus interest expense, plus income tax expense,
plus depreciation expense plus amortization expense plus rent or lease expense.

 

“Maintenance Capital Expenditures” shall mean the dollar amount of Capital
Expenditures that are necessary to maintain the current level of revenues. For
the purposes of the covenant calculation, at no time shall the amount of the
Capital Expenditures used be less than $560,000.00 per fiscal year, prorated
evenly for the measurement periods required above.

 

“Capital Expenditures” shall mean the aggregate amount of all purchases or
acquisitions of fixed assets, including real estate, motor vehicles, equipment,
fixtures, leases and any other items that would be capitalized on the books of
the Subject Party under generally accepted accounting principles. The term
“Capital Expenditures” will not include expenditures or charges for the usual
and customary maintenance, repair and retooling of any fixed asset or the
acquisition of new tooling in the ordinary course of business.

 

Financial Information and Reporting. This provision replaces in its entirety the
provision of the Agreement titled “Financial Information and Importing”.
Financial terms used herein which are not specifically defined herein shall have
the meanings ascribed to them under generally accepted accounting principles.
For any Borrower who does not have a separate fiscal year end for tax reporting
purposes, the fiscal year will be deemed to be the calendar year. The financial
statements and other information previously provided to Bank or provided to Bank
in the future are or will be complete and accurate and prepared in accordance
with generally accepted accounting principles. There has been no material
adverse change in Borrower’s financial condition since such information was
provided to Bank. Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide Bank with such
information concerning its business affairs and financial condition (including
insurance coverage) as Bank may request; and (iii) without request, provide to
Bank the following financial information, in form and content acceptable to
Bank, pertaining to Borrower:

 

Annual Financial Statements: Not later than 90 days after the end of each fiscal
year, annual financial statements, audited by a certified public accounting firm
acceptable to Bank.

 

--------------------------------------------------------------------------------


 

Interim Financial Statements: Not later than 60 days after the end of each
fiscal quarter, interim financial statements, prepared by Borrower.

 

Certificate of Compliance (this requirement pertains to Borrower only,
regardless of whether financial reports are otherwise required for Borrower
together with others hereundcr): Not later than 60 days after the end of each
fiscal quarter, a certificate, executed by Borrower (or, if Borrower is an
entity, by Borrower’s chief financial officer or other officer or person
acceptable to Bank) certifying that the representations and warranties set forth
in the Agreement are true and correct as of the date of the certificate and
further certifying that, as of the date of the certificate, no default exists
under the Agreement.

 

Agings of Accounts Payable (this requirement pertains to Borrower only,
regardless of whether financial reports are otherwise required for Borrower
together with others hereunder): Not later than 30 days after the end of each
fiscal quarter, a detailed aging by invoice date of accounts payable as of the
last day of such period, together with an explanation of any adjustments made at
the end of such period.

 

Agings of Accounts Receivable (this requirement pertains to Borrower only,
regardless of whether financial reports are otherwise required for Borrower
together with others hereunder): Not later than 30 days after the end of each
fiscal quarter, a detailed aging by invoice date of accounts and contracts
receivable as of the last day of such period, together with an explanation of
any adjustments made at the end of such period.

 

 

Dated as of

October 18, 2005

 

 

 

 

(Individual)

(Non-Individual)

 

 

 

 

Outdoor Channel Holdings, Inc.

Borrower Name n/a

a/an

California Corporation

 

 

 

 

 

By:

 /s/ William A. Owen

 

 

Borrower Name n/a

Name and Title William A. Owen, Chief Financial Officer

 

 

 

By:

 

 

 

Name and Title

 

 

 

Agreed to:

 

U.S. BANK N.A.

 

 

 

By:

Richard Young for

 

 

Name and Title Maureen K. Sullivan, Vice President

 

--------------------------------------------------------------------------------


 

SECOND ADDENDUM TO TERM LOAN AGREEMENT AND NOTE

 

This Second Addendum to Term Loan Agreement and Note (this “Addendum”) is made
part of the Term Loan Agreement (the “Agreement”) made and entered into by and
between the undersigned borrower (the “Borrower”) and U.S. Bank N.A. (the
“Bank”) and the Addendum to Term Loan Agreement and Note (the “First Addendum”)
by and between Borrower and Bank, both of which documents are dated as of the
date identified below. The First Addendum and this Addendum are both addendums
to the Agreement, pursuant to which Bank has made to Borrower that certain term
loan in the original principal amount of $3,000,000.00 that is evidenced by that
certain Term Note in the original principal amount of $3,000,000.00 by Borrower
in favor of Bank. The warranties, covenants and other terms of this Addendum
hereby supplement, amend or modify the Agreement and the First Addendum as
indicated below. Capitalized terms not defined herein shall have meanings
ascribed to them in the Agreement.

 

1.     Financial Covenants. The following financial covenant is in addition to
those in the Agreement and the First Addendum. Financial terms used herein that
are not specifically defined herein, in the Agreement, or in the First Addendum
shall have the meanings ascribed to them under generally accepted accounting
principles.

 

Quarterly Profits. The Borrower shall have and shall report Net Profit After
Taxes of an amount greater than $250,000.00 for each of its fiscal quarters.

 

2.     Definition. The following capitalized term used in this Addendum shall
have the following meaning:

 

“Net Profit After Taxes” shall mean, for any time period, the sum of the
Borrower’s net income (loss) for such period, after the amount of income tax
expense (or benefit) has been deducted (or added).

 

3.             Continuing Validity. Except as expressly modified above or in
other agreements between Borrower and Bank, the terms of the Agreement, the
First Addendum and the other Loan Documents (as defined in the Agreement), shall
remain unchanged and in full force and effect.

 

Dated as of October 18, 2005

 

 

 

Borrower:

 

 

 

Outdoor Channel Holdings, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ William A. Owen

 

 

 

William A. Owen,

 

 

Chief Financial Officer

 

 

 

Bank:

 

 

 

U.S. Bank N.A.

:

 

 

By:

Richard Young for

 

 

 

Maureen Sullivan,

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

For Bank Use Only

Reviewed by

 

 

 

Due

  SEPTEMBER 5, 2010

 

 

 

Customer #

6517384088

  Loan #

 

 

 

TERM NOTE

(For Term Loan Agreement)

 

$3,000,000.00

OCTOBER 18, 2005

 

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), promises to pay
to the order of U.S. BANK N.A. (the “Bank”), the principal sum of THREE MILLION
AND NQ/100 Dollars ($ 3,000,000.00).

 

Interest.

 

The unpaid principal balance will bear interest at an annual rate described in
the Interest Rate Rider attached to this Note.

 

Payment Schedule.

 

Interest is payable beginning DECEMBER 5, 2005, and on the same date of each
consecutive month thereafter (except that if a given month does not have such a
date, the last day of such month), plus a final interest payment with the final
payment of principal.

 

Principal is payable in 57 installments of $51,725.00 each, beginning DECEMBER
5, 2005, and on the same date of each consecutive month thereafter (except that
if a given month does not have such a date, the last day of such month), plus a
final payment equal to all unpaid principal on SEPTEMBER 5, 2010, THE MATURITY
DATE.

 

Interest will be computed for the actual number of days principal is unpaid,
using a daily factor obtained by dividing the stated interest rate by 360.

 

Notwithstanding any provision of this Note to the contrary, upon any default or
at any time during the continuation thereof (including failure to pay upon
maturity), the Bank may, at its option and subject to applicable law, increase
the interest rate on this Note to a rate of 5% per annum plus the interest rate
otherwise payable hereunder. Notwithstanding the foregoing and subject to
applicable law, upon the occurrence of a default by the Borrower or any
guarantor involving bankruptcy, insolvency, receivership proceedings or an
assignment for the benefit of creditors, the interest rate on this Note shall
automatically increase to a rate of 5% per annum plus the rate otherwise payable
hereunder.

 

In no event will the interest rate hereunder exceed that permitted by applicable
law. If any interest or other charge is finally determined by a court of
competent jurisdiction to exceed the maximum amount permitted by law, the
interest or charge shall be reduced to the maximum permitted by law, and the
Bank may credit any excess amount previously collected against the balance due
or refund the amount to the Borrower,

 

Subject to applicable law, if any payment is not made on or before its due date,
the Bank may collect a delinquency charge of 5.00% of the unpaid amount.
Collection of the late payment fee shall not be deemed to be a waiver of the
Bank’s right to declare a default hereunder.

 

Without affecting the liability of any Borrower, endorser, surety or guarantor,
the Bank may, without notice, renew or extend the time for payment, accept
partial payments, release or impair any collateral security for the payment of
this Note, or agree not to sue any party liable on it.

 

This Term Note constitutes the Note issued under a Term Loan Agreement dated as
of the date hereof between the Borrower and the Bank, to which Agreement
reference is hereby made for a statement of the terms and conditions under which
the loan evidenced hereby was made and a description of the terms and conditions
upon which the maturity of this Note may be accelerated, and for a description
of the collateral securing this Note.

 

--------------------------------------------------------------------------------


 

This Note is a “transferable record” as defined in applicable law relating to
electronic transactions. Therefore, the holder of this Note may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of this
Note that is an authoritative copy as defined in such law. The holder of this
Note may store the authoritative copy of such Note in its electronic form and
then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

 

All documents attached hereto, including any appendices, schedules, riders, and
exhibits to this Term Note, are hereby expressly incorporated by reference.

 

 

The Borrower hereby acknowledges the receipt of a copy of this Note.

 

 

(Individual Borrower)

Outdoor Channel Holdings, Inc.

 

 

Borrower Name (Organization)

 

 

 

 

 

 

a

Delaware Corporation

 

 

 

 

Borrower Name

N/A

 

By

 /s/ William A. Owen

 

 

 

 

 

Name and Title

William A. Owen, Chief Financial Officer

 

 

 

 

 

 

By

 

 

 

 

 

Borrower Name

N/A

 

Name and Title

 

 

 

--------------------------------------------------------------------------------


 

INTEREST RATE RIDER

 

This Rider is made part of the Term Note (the “Note”) in the original amount of
$3,000,000.00 by the undersigned borrower (the “Borrower”) in favor of U.S. Bank
N.A. (the “Bank”) as of the date identified below. The following interest rate
description is hereby added to the Note:

 

Interest on each advance hereunder shall accrue at an annual rate equal to
1.350% plus the one-month LIBOR rate quoted by the Bank from Telerate Page 3750
or any successor thereto, which shall be that one-month LIBOR rate in effect two
New York Banking Days prior to the beginning of each calendar month, adjusted
for any reserve requirement and any subsequent costs arising from a change in
government regulation, such rate to be reset at the beginning of each succeeding
month. The term ‘New York Banking Day’ means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.
If the initial advance under this Note occurs other than on the first day of the
month, the initial one-month LIBOR rate shall be that one-month LIBOR rate in
effect two New York Banking Days prior to the date of the initial advance, which
rate plus the percentage described above shall be in effect for the remaining
days of the month of the initial advance; such one-month LIBOR rate to be reset
at the beginning of each succeeding month. The Bank’s internal records of
applicable interest rates shall be determinative in the absence of manifest
error.

 

 

Dated as of:

OCTOBER 18, 2005

 

 

 

 

 

 

(Individual Borrower)

Outdoor Channel Holdings, Inc.

 

 

Borrower Name (Organization)

 

 

 

 

 

 

a

Delaware Corporation

 

 

 

 

Borrower Name

N/A

 

By

 /s/ William A. Owen

 

 

 

 

 

Name and Title

William A. Owen, Chief Financial Officer

 

 

 

 

 

 

By

 

 

 

 

 

Borrower Name

N/A

 

Name and Title

 

 

 

--------------------------------------------------------------------------------


 

(Local Currency – Single Jurisdiction)

 

ISDA®

 

International Swap Dealers Association, Inc.

 

MASTER AGREEMENT

 

dated as of October 18, 2005

 

U.S. Bank National Association and Outdoor Channel Holdings, Inc. have entered
and/or anticipate entering into one or more transactions (each a “Transaction”)
that are or will be governed by this Master Agreement, which includes the
schedule (the “Schedule”), and the documents and other confirming evidence (each
a “Confirmation”) exchanged between the parties confirming those Transactions.

 

Accordingly, the parties agree as follows:

 

1.             Interpretation

 

(a)           Definitions. The terms defined in Section 12 and in the
Schedule will have the meanings therein specified for the purpose of this Master
Agreement.

 

(b)           Inconsistency. In the event of any inconsistency between the
provision of the Schedule and the other provisions of this Master Agreement, the
Schedule will prevail. In the event of any inconsistency between the provision
of any Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

 

(c)           Single Agreement. All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.             Obligations

 

(a)           General Conditions.

 

(i)            Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii)           Payments under this agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency.

 

(iii)          Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

 

Copyright © 1992 by International Swap Dealers Association, Inc.

Second Printing

 

--------------------------------------------------------------------------------


 

(b)           Change of Account. Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the scheduled date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

 

(c)           Netting. If on any date amounts would otherwise be payable:

 

(i)            in the same currency; and

 

(ii)           in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of branches or offices through which the parlies make
and receive payments or deliveries.

 

(d)           Default Interest;  Other Amounts. Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate. Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

 

3.             Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered
into) that

 

(a)           Basic Representations.

 

(i)            Status. It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 

(ii)           Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;

 

(iii)          No Violation or Conflict. Such execution, delivery and
performance do act violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

 

2

--------------------------------------------------------------------------------


 

(iv)          Consents. All governmental and other consents that are required to
have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v)           Obligations Binding. Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)           Absence of Certain Events. No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support document to which it is a party.

 

(c)           Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

 

(d)           Accuracy of Specified Information. All applicable information that
is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

 

4.             Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party;

 

(a)           Furnish Specified Information. It will deliver to the other party
any forms, documents or certificates specified in the Schedule or any
Confirmation by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)           Maintain Authorizations. It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

 

(c)           Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

5.             Events of Default and Termination Events

 

(a)           Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an “Event of Default”) with respect to such party;

 

(i)            Failure to Pay or Deliver. Failure by the party to make, when
due, any payment under this Agreement or delivery under Section 2(a)(i) or 2(d)
required to be made by it if such failure is not remedied on or before the third
Local Business Day after notice of such failure is given to the party;

 

(ii)           Breach of Agreement. Failure by the party to comply with or
perform any agreement or obligation (other than an obligation to make any
payment under this Agreement or delivery

 

3

--------------------------------------------------------------------------------


 

under Section 2(a)(i) or 2(d) or to give notice of a Termination Event) to be
complied with or performed by the party in accordance with this Agreement if
such failure is not remedied on or before the thirtieth day after notice of such
failure is given to the party;

 

(iii)          Credit Support Default.

 

(1)           failure by the party or any Credit Support Provider of such party
to comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period bas elapsed;

 

(2)           the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

 

(3)           the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in
whole or in part, or challenges the validity of, such Credit Support Document;

 

(iv)          Misrepresentation. A representation made or repeated or deemed to
have been made or repeated by the party or any Credit Support Provider of such
party in this Agreement or any Credit Support Document proves to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made or repeated;

 

(v)           Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (1)
defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

 

(vi)          Cross Default. If “Cross Default” is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described), in respect of
such party, any Credit Support Provider of such party or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified Indebtedness of any of them (individually or collectively)
in an aggregate amount of not less than the applicable Threshold Amount (as
specified in the Schedule) which has resulted in such Specified Indebtedness
becoming, or becoming capable at such time of being declared, due and payable
under such agreements or instruments, before it would otherwise have been due
and payable or (2) a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
on the due date thereof in an aggregate amount of not less than the applicable
Threshold Amount under such agreements or instruments (after giving effect to
any applicable notice requirement or grace period);

 

(vii)         Bankruptcy. The party, any Credit Support Provider of such party
or any applicable Specified Entity of such party:

 

(1)           is dissolved (other than, pursuant to a consolidation,
amalgamation or merger); (2) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (3) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting

 

4

--------------------------------------------------------------------------------


 

creditors’ rights, or a petition is present for its winding-up or liquidation,
and, in the case of any such proceeding or petition instituted or presented
against it, such proceeding or petition (A) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or far all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

 

(viii)        Merger Without Assumption. The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:

 

(1)           the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party by operation of law or pursuant to an agreement reasonably satisfactory to
the other party to this Agreement; or

 

(2)           the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving or transferee entity of its obligations under this Agreement.

 

(b)   Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to (ii) below or an
Additional Termination Event if the event is specified pursuant to (iii) below:

 

(i)            Illegality. Due to the adoption of, or any change in, any
applicable law after the date on which a Transaction is entered into, or due to
the promulgation of, or any change in, the interpretation by any court, tribunal
or regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):

 

(1)           to perform any absolute or contingent obligation to make a payment
or delivery or to receive a payment or delivery in respect of such Transaction
or to comply with any other material provision of this Agreement relating to
such Transaction; or

 

(2)           to perform, or for any Credit Support Provider of such party to
perform, any contingent or other obligation which the party (or such Credit
Support Provider) has under any Credit Support Document relating to such
Transaction;

 

(ii)           Credit Event Upon Merger.  If “Credit Event Upon Merger” is
specified in the Schedule as applying to the party, such party (“X”), any Credit
Support Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity,

 

5

--------------------------------------------------------------------------------


 

as the case may be, immediately prior to such action (and, in such event, X or
its successor or transferee, as appropriate, will be the Affected Party); or

 

(iii)          Additional Termination Event. If any “Additional Termination
Event” is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties shall be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

 

(c)   Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
illegality, it will be treated as an illegality and will not constitute an Event
of Default.

 

6.             Early Termination

 

(a)   Right to Terminate following Event of Default.  If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereof, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b)   Right to Terminate Following Termination Event.

 

(i)            Notice.  If a Termination Event occurs, an Affected Party will,
promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction and will also
give such other information about that Termination Event as the other party may
reasonably require.

 

(ii)           Two Affected Parties. If an Illegality under Section 5(b)(i)(l)
occurs and there are two Affected Parties, each party will use all reasonable
efforts to reach agreement within 30 days after notice thereof is given under
Section 6(b)(i) on action to avoid that Termination Event.

 

(iii)          Right to Terminate.  If:

 

(1)           an agreement under Section 6(b)(ii) has not been effected with
respect to all Affected Transactions within 30 days after an Affected Party
gives notice under Section 6(b)(i); or

 

(2)           an Illegality other than that referred to in Section 6(b)(ii), a
Credit Event Upon Merger or an Additional Termination Event occurs,

 

either party in the case of an Illegality, any Affected Party in the case of an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(c)   Effect of Designation.

 

(i)            If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination is then
continuing.

 

6

--------------------------------------------------------------------------------


 

(ii)           Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
2(d) in respect of the Terminated Transactions will be required to be made, but
without prejudice to the other provisions of this Agreement. The amount, if any,
payable in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

(d)   Calculations.

 

(i)            Statement.  On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

 

(ii)           Payment Date. An amount calculated as being due in respect of any
Early Termination Date under Section 6(e) will be payable on the day that notice
of the amount payable is effective (in the case of an Early Termination Date
which is designated or occurs as a result of an Event of Default) and on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (in the case of an Early Termination Date which is
designated as a result of a Termination Event). Such amount will be paid
together with (to the extent permitted under applicable law) interest thereon
(before as well as after judgment), from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days clasped.

 

(e)   Payments on Early Termination.  If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”.  If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall
apply.  The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

 

(i)            Events of Default.  If the Early Termination Date results from an
Event of Default:

 

(1)           First Method and Market Quotation.  If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Unpaid Amounts owing to the Non-defaulting Party over (B)
the Unpaid Amounts owing to the Defaulting Party.

 

(2)           First Method and Loss.  If the First Method and Loss apply, the
Defaulting Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3)           Second Method and Market Quotation.  If the Second Method and
Market Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Unpaid Amounts owing to the Non-defaulting Party
less (B) the Unpaid Amounts owing to the Defaulting Party. If that amount is a
positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of that amount to the Defaulting Party.

 

(4)           Second Method and Loss.  If the Second Method and Loss apply, an
amount will be payable equal to the Non-defaulting Party’s Loss in respect of
this Agreement. If that amount is a positive number, the Defaulting Party will
pay it to the Non-defaulting

 

7

--------------------------------------------------------------------------------


 

Party; if it is a negative number, the Non-defaulting Patty will pay the
absolute value of that amount to the Defaulting Party.

 

(ii)           Termination Events. If the Early Termination Date results from a
Termination Event

 

(1)           One Affected Party. If there is one Affected Party, the amount
payable will be determined in accordance with Section 6(e)(i)(3), if Market
Quotation applies, or Section 6(e)(i)(4), if Loss applies, except that, in
either case, references to the Defaulting Party and to the Non-defaulting Party
will be deemed to be references to the Affected Party and the party which is not
the Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2)           Two Affected Parties. If there are two Affected Parties:

 

(A)          If Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (1) the sum of (a) one-half of the difference between the Settlement
Amount of the party with the higher Settlement Amount (“X”) and the Settlement
Amount of the party with the lower Settlement Amount (“Y”) and (b) the Unpaid
Amounts owing to X less (II) the Unpaid Amounts owing to Y; and

 

(B)           If Loss applies, each party will determine its Loss in respect of
this Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

(iii)          Adjustment for Bankruptcy. In circumstances where an Early
Termination Date occurs because “Automatic Early Termination” applies in respect
of a party, the amount determined under this Section 6(c) will be subject to
such adjustments as are appropriate and permitted by law to reflect any payments
or deliveries made by one party to the other under this Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for payment determined under Section 6(d)(ii).

 

(iv)          Pre-Estimate. The parties agree that if Market Quotation applies
an amount recoverable under this Section 6(e) is a reasonable pre-estimate of
loss and not a penalty. Such amount is payable for the loss of bargain and the
loss of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

7.              Transfer

 

Neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:

 

(a)   a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b)   a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

8

--------------------------------------------------------------------------------


 

8.              Miscellaneous

 

(a)   Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 

(b)   Amendments.  No amendment modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidence by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electric messaging system.

 

(c)   Survival of Obligations.  Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

 

(d)   Remedies Cumulative.  Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

 

(e)   Counterparts and Confirmations.

 

(i)            This Agreement (and each amendment, modification, and waiver in
respect of it) may be

executed and delivered in counterparts (including by facsimile transmission),
each of which will be deemed an original.

 

(ii)           The parties intend that they are legally bound by the terms of
each Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

 

(f)    No Waiver of Rights.  A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right
power or privilege or the exercise of any other right power or privilege.

 

(g)   Headings.  The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

9.             Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
incurred by such other party by reason of the enforcement and protection of its
rights under this Agreement or any Credit Support Document to which the
Defaulting Party is a party or by reason of the early termination of any
Transaction, including, but not limited to, costs of collection.

 

10.           Notices

 

(a)   Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:

 

(i)             if in writing and delivered in person or by courier on the date
it is delivered;

 

(ii)           if sent by telex, on the day the recipient’s answerback is
received;

 

9

--------------------------------------------------------------------------------


 

(iii)          if sent by facsimile transmission, on the date that transmission
is received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv)          if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date that mail is delivered or
its delivery is attempted; or

 

(v)           if sent by electronic messaging system, on the date that
electronic message is received,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)   Change of Addresses.  Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

11.           Governing Law and Jurisdiction

 

(a)   Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b)   Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:

 

(i)            submits to the jurisdiction of the English courts, if this
Agreement is expressed to be governed by English law, or to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City, if this
Agreement is expressed to be governed by the laws of the State of New York; and

 

(ii)           waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(c)     Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

12.           Definitions

 

As used in this Agreement:

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

10

--------------------------------------------------------------------------------


 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, all Transactions affected by the occurrence of such
Termination Event and (b) with respect to any otter Termination Event, all
Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means:

 

(a)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(b)   in respect of an obligation to pay an amount under Section 6(e) of cither
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

 

(c)    in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

 

(d)   in all other cases, the Termination Rate.

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iii).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“law” includes any treaty, law, rule or regulation and “lawful” and “unlawful”
will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located, (c) in
relation to any notice or other communication, including notice contemplated
under Section 5(a)(i), in the city specified in the address for notice provided
by the recipient and, in the case of a notice contemplated by Section 2(b), in
the place where the relevant new account is to be located and (d) in relation to
Section 5(a)(v)(2), in the relevant locations for performance with respect to
such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, an amount that party reasonably
determines in good faith to be its total losses and costs (or gain, in which
case expressed as a negative number) in connection with this Agreement or that
Terminated Transaction or group of Terminated Transactions, as the case may be,
including any loss of bargain, cost of funding or, at the election of such party
but without duplication, loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position
(or any gain resulting from any of them). Loss includes losses and costs (or
gains) in respect of any payment or

 

11

--------------------------------------------------------------------------------


 

delivery required to have been made (assuming satisfaction of each applicable
condition precedent) on or before the relevant Early Termination Date and not
made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3) or
6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 9. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means with respect to a party and any Early Termination
Date, the sum of

 

(a)   The Market Quotations (whether positive or negative) for each Terminated
Transaction or group of Terminated Transactions for which a Market Quotation is
determined; and

 

12

--------------------------------------------------------------------------------


 

(b)   such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result,

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Event” means an Illegality or, if specified to be applicable, a
Credit Event Upon Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for
Section 2(a)(iii)) required to be settled by delivery to such party on or prior
to such Early Termination Date and which has not been so settled as at such
Early Termination Date, an amount equal to the fair market value of that which
was (or would have been) required to be delivered as of the originally scheduled
date for delivery, in each case together with (to the extent permitted under
applicable law) interest, in the currency of such amounts, from (and including)
the date such amounts or obligations were or would have been required to have
been paid or performed to (but excluding) such Early Termination Date, at the
Applicable Rate. Such amounts of interest will be calculated on the basis of
daily compounding and the actual number of days elapsed. The fair market value
of any obligation referred to in clause (b) above shall be reasonably determined
by the party obliged to make the determination under Section 6(e) or, if each
party is so obliged, it shall be the average of the fair market values
reasonably determined by both parties.

 

[SIGNATURE PAGE TO FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document

 

 

U.S. BANK

OUTDOOR CHANNEL HOLDINGS, INC.

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Maureen K. Sullivan

 

By:

 /s/ Perry T. Massie

 

Name:

Maureen K. Sullivan

 

Name:

PERRY T. MASSIE

 

Title:

Vice President

 

Title:

PRES CEO

 

Date:

11/2/05

 

Date:

 11/2/05

 

 

14

--------------------------------------------------------------------------------


 

(Local Currency-Single Jurisdiction)

 

SCHEDULE to the MASTER AGREEMENT

dated as of October 18, 2005

between

U.S. BANK NATIONAL ASSOCIATION (“Party A”)

and

OUTDOOR CHANNEL HOLDINGS, INC. (“Party B”)

 

Part 1: Termination Provisions and Certain Other Matters

 

(a)           “Specified Entity” means, in relation to Party A, for the purpose
of:

 

Section 5(a)(v), none;

 

Section 5(a)(vi), none;

 

Section 5(a)(vii), none; and

 

Section 5(b)(ii), none;

 

and, in relation to Party B, for the purpose of:

 

Section 5(a)(v), All Affiliates;

 

Section 5(a)(vi), All Affiliates;

 

Section 5(a)(vii), All Affiliates; and

 

Section 5(b)(ii), All Affiliates.

 

(b)           “Specified Transaction” will have the meaning specified in Section
12 of this Agreement.

 

(c)           The “Cross-Default” provisions of Section 5(a)(vi) will apply to
Party A and Party B. In connection therewith,

 

“Specified Indebtedness” will have the meaning specified in Section 12, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of a party’s banking business, and

 

“Threshold Amount” means, in relation to Party A an amount equal to Ten Million
Dollars ($10,000,000.00), and in relation to Party B an amount equal to ($0.00).

 

1

--------------------------------------------------------------------------------


 

(d)           The “Credit Event Upon Merger’’ provisions of Section 5(b)(ii)
will apply to Party A and Party B; provided, however, that the phrase
“materially weaker” means that the actual or implied Credit Rating of (A) the
senior long-term debt of the resulting, surviving or transferee entity is rated
less than BBB- by Standard & Poor’s Corporation or Baa3 by Moody’s Investors
Service Inc., or (B) in the event that there are no such Standard & Poor’s
Corporation or Moody’s Investors Service, Inc. ratings, the Policies (as defined
below) in effect at the time, of the party which is not the Affected Party,
would lead such non-Affected Party, solely as a result of a change in the
nature, character, identity or condition of the Affected Party from its state
(as a party to this Agreement) prior to such consolidation, amalgamation, merger
or transfer, to decline to make an extension of credit to, or enter into a
Transaction with, the resulting, surviving or transferee entity. “Policies”, for
the purposes of this definition means: (x)(i) internal credit limits applicable
to individual entities or (ii) other limits on doing business with entities
domiciled or doing business in certain jurisdictions or engaging in certain
activities, or (y) internal restrictions on doing business with entities with
whom the party which is not the Affected Party has had prior adverse business
relations.

 

In addition, Section 5(b)(ii) is hereby amended by:

 

(i)            deleting in the fourth line thereof the words “another entity”
and replacing them with the words “or receives all or substantially all of the
assets of another entity or reorganizes, incorporates, reincorporates, or
reconstitutes into or as, another entity or X, such Credit Support Provider, or
such Specified Entity, as the case may be, effects a recapitalization,
liquidating dividend, leveraged buy-out, other similar highly-leveraged
transaction, redemption of indebtedness, or stock buy-back or similar call on
equity or enters into any agreement providing for the foregoing.”

 

(ii)           deleting in the fifth line thereof the words “the resulting,
surviving or transferee” and replacing them with the words “X or any resulting,
surviving, transferee, reorganized, or recapitalized”, and

 

(iii)          deleting in the seventh line thereof the words “its successor or
transferee” and replacing them with the words “ any resulting, surviving,
transferee, reorganized, or recapitalized entity.”

 

(e)           The “Automatic Early Termination” provision of Section 6(a) will
not apply to Party A. As to Party B, Automatic Early Termination shall apply.

 

(f)            Payments on Early Termination.  For the purpose of Section 6(e)
of this Agreement:

 

(i)            Market Quotation will apply.

 

2

--------------------------------------------------------------------------------


 

(ii)           The Second Method will apply.

 

(g)           Additional Termination Event will not apply to Party A. As to
Party B, an Additional Termination Event shall occur upon payment in full of all
loans, advances, indebtedness and other obligations of Party B (or any Specified
Entity of or Credit Support Provider for Party B) to Party A (or any Affiliate
of Party A), and the termination of all commitments (including revolving loan
commitments and letters of credit) by Party A (or any Affiliate of Party A) to
extend credit to Party B (or any Specified Entity of or Credit Support Provider
of Party B) other than under this Agreement. For the purpose of the foregoing
Termination Event, the Affected Party shall be Party B and the non-Affected
Party shall be Party A.

 

Part 2:Agreement to Deliver Documents

 

Party Required To
Deliver Document

 

Form/Document/
Certificate

 

Date By Which To
Be Delivered

 

Covered By Section
3(d) Representation

Party B

 

Certified copies of all resolutions and authorizations and any other documents
with respect to the execution, delivery and performance of this Agreement
satisfactory to Party A

 

Upon execution and delivery of this Agreement

 

Yes

Party B

 

Certificate of authority and specimen signatures of individuals executing this
Agreement and Confirmations

 

Upon execution and delivery of this Agreement and thereafter, upon request of
the other Party

 

Yes

Party B

 

Consolidated and consolidating balance sheet and income statements – quarterly
(unaudited) and annually (audited)

 

Upon request of Party A

 

Yes

Party B

 

A cross-collateralization agreement satisfactory to Party A from Party B and any
Credit Support Providers for Party B, plus all other agreements deemed necessary
by Party A to evidence such cross-collateralization satisfactory to Party A

 

Upon execution and delivery of this Agreement

 

Yes

 

3

--------------------------------------------------------------------------------


 

Part 3. Miscellaneous

 

(a)             Address for Notices. For the Purpose of Section 10(a) of this
Agreement:

 

Any notice shall be delivered to the address or facsimile or telex number
specified in the relevant Confirmation of a Transaction. For Purposes of
Sections 5 and 6 of this Agreement, any notice shall also be delivered to the
following address:

 

Address for notice or communications to Party A:

 

U.S. Bank National Association

ATTN: Randy Bailey / Derivative Operations

800 Nicollet Mall

Mail Location: BC-MN-H18S

Minneapolis, Minnesota 55402

(612) 303-4128 Phone

(612) 303-1353 Fax

 

Address for notice or communications to Party B:

 

Outdoor Channel Holdings, Inc.

ATTN: William “Bill” Owen

43445 Business Park Drive

Temecula, California 92590

(951) 699-4749 Ext. 109 Phone

(951)699-1849 Fax

 

(b)           Calculation Agent. The Calculation Agent is Party A.

 

(c)           Credit Support Document. Credit Support Document is not applicable
in relation to Party A. Credit Support Document is applicable in relation to
Party B and shall mean each agreement and instrument, now or hereafter existing,
of any kind or nature which secures, guarantees or otherwise provides direct or
indirect assurance of payment or performance of any existing or future
obligation of Party B under this Agreement, made by or on behalf of any person
or entity (including, without limiting the generality of the foregoing, any
credit or loan agreement, note, reimbursement agreement, security agreement,
mortgage, pledge agreement, assignment of rents or any other agreement or
instrument granting any lien, security interest, assignment, charge or
encumbrance to secure any such obligation, any guaranty, suretyship, letter of
credit or subordination agreement relating to any such obligation and any “keep
well” or other financial support agreement relating to Party B or any Credit
Support Provider) in favor of Party A or any of its Affiliates. Each Credit
Support Document is incorporated by reference in, constitutes part of, and is
made in connection with,

 

4

--------------------------------------------------------------------------------


 

this Agreement and each Confirmation as if set forth in full in this Agreement
or such Confirmation, and each representation, warranty, covenant and agreement
of Party B contained therein is incorporated by reference herein and is repeated
and restated in favor of Party A. Party B grants to Party A a security interest
in all assets and collateral that are subject to a security interest pursuant to
each Credit Support Document of Party B.

 

(d)           Credit Support Provider. Credit Support Provider is not applicable
in relation to Party A. Credit Support Provider is applicable in relation to
Party B and means any person or entity (other than Party B), that now or
hereafter secures, guarantees or otherwise provides direct or indirect assurance
of payment or performance of any existing or future obligation of Party B under
this Agreement or any Credit Support Document, including but not limited to the
following persons and/or entities: The Outdoor Channel, Inc.

 

(e)           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of New York (without reference to choice
of law doctrine).

 

(f)            “Affiliate” will have the meaning specified in Section 12 of this
Agreement.



Part 4. Other Provisions

 

(a)           Set-off. Any amount (the “Early Termination Amount”) payable to
one party (the “Payee”) by the other party (the “Payer”) under Section 6(e), in
circumstances where there is a Defaulting Party or one Affected Party in the
case where a Termination Event under Section 5(b)(ii) has occurred, will, at the
option of the party (“X”) other than the Defaulting Party or the Affected Party
(and without prior notice to the Defaulting Party or the Affected Party), be
reduced by its set-off against any amount(s) (the “Other Agreement Amount”)
payable (whether at such time or in the future or upon the occurrence of a
contingency) by the Payee to the Payer (irrespective of the currency, place of
payment or booking office of the obligation) under any other agreement(s)
between the Payee and the Payer or instrument(s) or undertaking(s) issued or
executed by one party to, or in favor of, the other party (and the Other
Agreement Amount will be discharged promptly and in all respects to the extent
it is so set-off). X will give notice to the other party of any set-off effected
under this section.

 

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

 

If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this section shall be effective to create a charge or other security
interest. This section shall be without prejudice and in addition to any right
of set-off, combination of accounts, lien or other right to which a party is at
any time otherwise entitled (whether by operation of law, contract or

 

5

--------------------------------------------------------------------------------


 

otherwise).

 

(b)            Exchange of Confirmations. For each Transaction entered into
hereunder, Party A shall promptly send to Party B a Confirmation, via telex or
facsimile transmission. Party B agrees to respond to such Confirmation within 5
Business Days, either confirming agreement thereto or requesting a correction of
any error(s) contained therein. Failure by Party B to respond within such period
shall not affect the validity or enforceability of such Transaction and shall be
deemed to be an affirmation of the terms contained in such Confirmation, absent
manifest error. The parties agree that any such exchange of telexes or facsimile
transmissions shall constitute a Confirmation for all purposes hereunder.

 

(c)            Waiver of Right to Trial by Jury. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(d)            Telephonic Recording.  Each party (i) consents to the recording
of the telephone conversations of trading and marketing personnel of the parties
and their Affiliates in connection with this Agreement or any potential
Transaction and (ii) agrees to obtain any necessary consent of, and give notice
of such recording to, such personnel of it and its Affiliates.

 

(e)            Relationship Between Parties. Section 3 of the Agreement is
amended by adding the following as subsection (e):

 

“(e)         Relationship Between Parties. Absent a written agreement to the
contrary;

 

(i)            It is not relying on any advice (whether written or oral) of the
other party regarding any Transaction, other than the representations expressly
made by that other party in this Agreement and in the Confirmation in respect of
that Transaction;

 

(ii)           In respect of each Transaction under this Agreement,

 

(1)           it has the capacity to evaluate (internally or through independent
professional advice) that Transaction and has made its own decision to enter
into that Transaction;

 

(2)           it understands the terms, conditions and risks of that Transaction
and is willing to accept those terms and conditions and to assume (financially
and otherwise) those risks; and

 

(3)           the other party (a) is not acting as a investment or commodity
trading advisor for it; (b) has not given to it (directly or indirectly through
any other person) any assurance, guaranty or representation whatsoever as to the
merits (either legal, regulatory, tax, financial, accounting or otherwise) of
that Transaction or any documentation related thereto; and (c) has not committed
to unwind that Transaction.”

 

6

--------------------------------------------------------------------------------


 

(f)             FDIC Requirements.

 

(i)            Corporate Authority. Each party (“X”) hereby represents and
warrants at all times until termination of this Agreement that X, by appropriate
corporate action, is authorized under applicable law to enter into this
Agreement, as evidenced by the execution hereof by an officer of X of the level
of vice president or higher.

 

(ii)           FIRREA Qualified Financial Contract. Each party recognizes and
intends that each Transaction entered into under this Agreement is, and shall
constitute, a “qualified financial contract” as that term is defined in Section
212 of the Financial Institutions Reform, Recovery and Enforcement Act of 1989,
as the same may be amended, modified, or supplemented from time to time.

 

(g)            Additional Representations. In addition to the representations
made in Section 3 of the Agreement, each party hereby represents and warrants to
the other party (which representation will be deemed to be repeated by each
party on each date on which a Transaction is entered into) as follows:

 

(1)            No Agency. It is entering into this Agreement and each
Transaction as principal (and not as agent or in any other capacity, fiduciary
or otherwise).

 

(2)            Eligible Contract Participant.   It is an “eligible contract
participant” as defined in Section 1a(12) of the U.S. Commodity Exchange Act
and/or an “eligible swap participant” as defined in Part 35 of the regulations
of the Commodity Futures Trading Commission.

 

(3)            Line of Business.    It has entered into this Agreement
(including each Transaction evidenced hereby) in conjunction with its line of
business or the financing of its business. It represents and warrants that all
transactions effected under this Agreement (i) will be appropriate in the
conduct and management of its business, (ii) will be entered into for
non-speculative purposes, and (iii) constitute transactions entered into for
purposes of hedging or managing risks related to its assets or liabilities as
currently owned or incurred, or likely to be owned or incurred in the conduct of
its business.

 

Accepted and agreed:

 

 

 

 

 

U.S. BANK

OUTDOOR CHANNEL

NATIONAL ASSOCIATION

HOLDINGS, INC.

 

 

 

 

By:

 

 

By:

 /s/ Perry T. Massie

 

Name:

 

 

Name:

PERRY T. MASSIE

 

Title:

 

 

Title:

PRES, CEO

 

 

7

--------------------------------------------------------------------------------